Mr. Presiding Justice Baume delivered the opinion of the court. 3. Replevin, § 204*—when receipt admissible in connection with return. 'Where the return of the sheriff to a writ of replevin specifically refers to the receipt thereon indorsed for a description of the property returned, such receipt may be considered as part of the record in connection with the return, and is admissible in evidence in an action upon the bond for the purpose of showing that all of the property mentioned in the writ was not in fact delivered to the replevin plaintiff.